Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 10, 2007                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  134003                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  LAWRENCE HUGHES and LILLIAN                                                                                        Justices
  HUGHES, as personal representatives of
  the Estate of STEVEN MICHAEL LLOYD,
  and BERT SMITH, Individually and as
  Next Friend of MICHAEL C. SMITH,
                 Plaintiffs-Appellees,
  and
  BROCK ANTHONY LLOYD,

           Intervening Plaintiff, 

  v        	                                                       SC: 134003
                                                                   COA: 256652
                                                                   Jackson CC: 02-001766-NO
  JACKSON COUNTY ROAD COMMISSION,

           Defendant-Appellant. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the April 17, 2007
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 10, 2007                  _________________________________________
           d0830                                                              Clerk